                    Case 5:21-cv-00218 Document 1 Filed 03/04/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 JAMES M. BOLLING,
                                                        CIVIL ACTION
       Plaintiff,

 v.                                                     COMPLAINT 5:21-cv-00218

 ACCOUNT SERVICES COLLECTIONS, INC.,
                                                        JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

          NOW COMES James M. Bolling (“Plaintiff”), by and through the undersigned attorneys,

complaining of the Defendant, Account Services Collections, Inc. (“Defendant”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s principal place

of business is in the Western District of Texas, Defendant conducts business in the Western District

of Texas, and a substantial portion of the events or omissions giving rise to the claims occurred

within the Western District of Texas.

                                              PARTIES

      4. Plaintiff is a consumer and natural person over 18-years-of-age, who at all times relevant

resided in New Mexico.



                                                  1
             Case 5:21-cv-00218 Document 1 Filed 03/04/21 Page 2 of 5




   5. Defendant is a third-party debt collection agency headquartered at 1802 NE Loop 410,

Suite 400, San Antonio, Texas 78217. Defendant’s primary business purpose is collecting or

attempting to collect, directly or indirectly, defaulted consumer debts owed or due or asserted to

be owed or due to others using the mail and telephone.

                             FACTS SUPPORTING CAUSE OF ACTION

   6. Prior to the conduct giving rise to this cause of action, Plaintiff incurred a medical bill

(“subject debt”).

   7. Subsequently, Plaintiff could not keep up with payments on the account and defaulted on

the subject debt.

   8. Thereafter, Defendant acquired the right to collect on the subject debt while it was in

default.

   9. On February 26, 2021 at 7:35 a.m., Defendant placed a call to Plaintiff’s cellular phone

number, (505) XXX-9402.

   10. Plaintiff did not answer the call, so Defendant left a voicemail requesting that Plaintiff call

Defendant back at the phone number (866) 825-9427.

   11. Plaintiff was perplexed as to why Defendant had called him so early in the morning, so he

called Defendant and asked to speak to someone regarding his concerns.

   12. Defendant’s representative informed Plaintiff that a manager would have to call him back.

   13. Since then, Defendant has placed numerous harassing collection calls from the phone

number (505) 300-1198, but upon information and belief, it may have contacted Plaintiff using

other phone numbers.




                                                 2
             Case 5:21-cv-00218 Document 1 Filed 03/04/21 Page 3 of 5




                                                DAMAGES

   14. Defendant’s harassing and unfair collection conduct has severely disrupted Plaintiff’s daily

life and general well-being.

   15. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s harassing collection efforts.

   16. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular

telephone capacity, wasting Plaintiff’s time, emotional distress, aggravation that accompanies

unsolicited debt collection efforts, harassment, emotional distress, anxiety, and loss of

concentration.

   17. Concerned about the violations of his rights and invasion of his privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   18. Plaintiff restates and realleges paragraphs 1 through 17 as though fully set forth herein.

   19. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   20. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   21. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent accounts allegedly owed to a third party.

   22. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).




                                                  3
             Case 5:21-cv-00218 Document 1 Filed 03/04/21 Page 4 of 5




   23. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   24. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   25. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5) through its unlawful debt collection

practices.

       a. Violations of FDCPA § 1692c

   26. Defendant violated § 1692c(a)(1) by calling and leaving a voicemail for Plaintiff at 7:35

a.m., a time that it knew or should have known to be inconvenient to Plaintiff. Given that the call

took place before 8:00 a.m. local time, this phone call was a violation of the FDCPA on its face.

       b. Violations of FDCPA § 1692d

   27. Defendant violated § 1692d by engaging in abusive, harassing, and oppressive conduct by

frequently calling Plaintiff’s cellular phone seeking payment on the subject debt.

   28. Defendant violated § 1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Defendant placed or caused to be

placed numerous harassing phone calls to Plaintiff’s cellular phone from February 2021 through

the present day, with at least one call taking place before 8:00 a.m. local time.

   29. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Texas in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

   30. Upon information and belief, Defendant has no system in place to document, archive, and

cease collection of debts not owed.



                                                  4
            Case 5:21-cv-00218 Document 1 Filed 03/04/21 Page 5 of 5




WHEREFORE, Plaintiff JAMES M. BOLLING respectfully requests that this Honorable Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



Plaintiff demands trial by jury.


Dated: March 4, 2021                                Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   /s/ Marwan R. Daher
                                                   /s/ Omar T. Sulaiman
                                                   Alexander J. Taylor, Esq.
                                                   Marwan R. Daher, Esq.
                                                   Omar T. Sulaiman, Esq.
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com
                                                   mdaher@sulaimanlaw.com
                                                   osulaiman@sulaimanlaw.com




                                               5
